NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             MIRIAM F., Appellant,

                                         v.

         DEPARTMENT OF CHILD SAFETY, G.B., M.B., Appellees.

                              No. 1 CA-JV 19-0208
                                FILED 11-21-2019


            Appeal from the Superior Court in Maricopa County
                              No. JD531721
                The Honorable Karen L. O’Connor, Judge

                                   AFFIRMED


                                    COUNSEL

Robert D. Rosanelli Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Lauren J. Lowe
Counsel for Appellee Department of Child Safety
                          MIRIAM F. v. DCS, et al.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Michael J. Brown joined.


W I N T H R O P, Judge:

¶1            Miriam F. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to G.B., born August 28, 2009, and M.B.,
born September 7, 2010 (collectively, the “children”). Mother concedes the
children have been in out-of-home care for over nine months, but argues
insufficient evidence supported the court’s finding that she substantially
neglected or willfully refused to remedy the circumstances that cause the
children to be in an out-of-home placement. See Arizona Revised Statutes
(“A.R.S.”) section 8-533(B)(8)(a). For the following reasons, we affirm.

                FACTS1 AND PROCEDURAL HISTORY

¶2           Mother and Giovanni O. (“Father”),2 have a history of
domestic violence and substance abuse that often resulted in police
involvement. During one such incident in California in May 2017, Mother
was intoxicated and assaulted Father and another victim in her home when
Father came to drop off the children. When the police arrived and
attempted to place Mother under arrest for domestic violence, Mother
grabbed the children and would not let go. The officer was able to grasp
Mother, but she then tried to break his grip and run away before eventually
being arrested. Soon after this incident, Mother brought the children to
Arizona and they began living with their paternal aunt and uncle (“Aunt
and Uncle”).

¶3           Mother returned to California and had no contact with the
children for nearly a year. In May 2018, Aunt and Uncle initiated
guardianship proceedings. Shortly thereafter, the appointed guardian ad


1       We review the facts and reasonable inferences therefrom in the light
most favorable to affirming the juvenile court’s order. Ariz. Dep’t of Econ.
Sec. v. Matthew L., 223 Ariz. 547, 549, ¶ 7 (App. 2010).

2     Father left the country in February 2018 and is not party to this
appeal.


                                     2
                         MIRIAM F. v. DCS, et al.
                          Decision of the Court

litem initiated a dependency petition alleging that Mother had a history of
substance abuse and domestic violence, and that she had failed to maintain
contact with or provide for the children’s basic needs. The Department of
Child Safety (“DCS”) was joined as a party and, on August 22, 2018, the
juvenile court found the children dependent and approved the case plan
and services recommended by DCS, which included drug testing, domestic
violence counseling, parenting classes, and substance-abuse counseling.

¶4           At the same time, Mother was going through dependency
proceedings in California regarding another child. In connection with those
proceedings, Mother completed two parenting classes in California and
began participating in drug testing; however, she failed to attend or
complete any substance-abuse treatment or domestic violence counseling.
Mother did not engage in any counseling or treatment services in Arizona.

¶5            Mother was given the opportunity to have supervised phone
and in-person visits with the children in Arizona. From June to September
2018, Mother had thirteen opportunities to participate in phone visits with
the children; however, Mother only talked to the children four times.
Mother completed two in-person visits with the children when she was in
Arizona for court proceedings. Mother had scheduled a third visit with the
children on December 21, 2018, but informed the case manager two hours
before the visit that she would not be coming to Arizona. Mother tried to
talk to the children on the phone after this missed visit, but the children
refused to talk with her. In January and February 2019, four more phone
visits were cancelled because Mother failed to call; as a result, DCS
discontinued the phone visits based on Mother’s noncompliance.

¶6             On May 1, 2019, DCS filed a motion to terminate parental
rights to the children, citing Mother’s failure to contact her children or
participate in services. On May 31, Mother failed to appear for a report and
review hearing and, over objection from Mother’s counsel, the court
granted DCS’ motion to immediately proceed on the merits of the severance
petition. As of that date, Mother had not contacted the children—either in
person or by phone—since January 2019. At that point, the children had
been living with Aunt and Uncle for two years and had been in DCS
custody for twelve months. After considering the evidence presented, the
court terminated Mother’s parental rights, finding: first, the children had
been in an out-of-home placement for over nine months and second,
Mother had substantially neglected or willfully refused to remedy the
circumstances that cause the children to be in an out-of-home placement by
refusing to participate in services with DCS.



                                     3
                          MIRIAM F. v. DCS, et al.
                           Decision of the Court

¶7           Mother filed a timely notice of appeal. We have jurisdiction
pursuant to A.R.S. § 8-235(A) and Rule 103(A) of the Arizona Rules of
Procedure for the Juvenile Court.

                                 ANALYSIS

       I.     Standard of Review

¶8             A court may sever parental rights if it finds clear and
convincing evidence of one of the statutory grounds for severance and finds
by a preponderance of the evidence that severance is in the children’s best
interests. See A.R.S. §§ 8-533(B), -537(B); Kent K. v. Bobby M., 210 Ariz. 279,
281-82, 288, ¶¶ 7, 41 (2005). As the trier of fact in a termination proceeding,
the juvenile court “is in the best position to weigh the evidence, observe the
parties, judge the credibility of witnesses, and resolve disputed facts.”
Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 18 (App. 2009)
(quoting Ariz. Dep’t of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334, ¶ 4 (App.
2004)).

¶9             We review the juvenile court’s order severing a parent’s rights
for an abuse of discretion, and we will not disturb the court’s order unless
no reasonable evidence supports its factual findings. E.R. v. Ariz. Dep’t of
Child Safety, 237 Ariz. 56, 58, ¶ 9 (App. 2015); Matthew L., 223 Ariz. at 549,
¶ 7. If the evidence supports any one ground upon which the juvenile court
terminated parental rights, we may affirm on that ground and need not
address any other grounds. Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz.
278, 280, ¶ 3 (App. 2002).

       II.    Termination Pursuant to A.R.S. § 8-533(B)(8)(a)

¶10           Mother argues the juvenile court erred in terminating her
parental rights based on the nine-month time-in-care ground because she
had adequately participated in reunification services. See A.R.S. § 8-
533(B)(8)(a). Mother concedes the children have been in an out-of-home
placement for over nine months.

¶11           The juvenile court may terminate parental rights under A.R.S.
§ 8-533(B)(8)(a) if DCS has made a diligent effort to provide the parent with
reunification services and:

       [t]he child has been in an out-of-home placement for a
       cumulative total period of nine months or longer pursuant to
       court order or voluntary placement pursuant to § 8-806 and
       the parent has substantially neglected or wilfully refused to


                                      4
                         MIRIAM F. v. DCS, et al.
                          Decision of the Court

       remedy the circumstances that cause the child to be in an out-
       of-home placement.

¶12            A parent who makes an “appreciable, good faith effort[] to
comply with remedial programs” provided by DCS will not be found to
have substantially neglected to remedy the circumstances causing the child
to be in an out-of-home placement; however, if a parent makes only
“sporadic, aborted attempts to remedy[,]” the juvenile court is “well within
its discretion in finding substantial neglect and terminating parental rights
on that basis.” Maricopa Cty. Juv. Action No. JS-501568, 177 Ariz. 571, 576
(App. 1994).

¶13           Here, Mother does not challenge the finding that the children
have lived in an out-of-home placement for nine months or longer, nor does
she challenge the adequacy of reunification services provided by DCS.
Instead, Mother argues she has shown an appreciable effort to participate
in services. In support of this contention, Mother maintains that she has
been participating in regular drug testing in California and has tested clean
since February 2019. She also argues that she has completed two parenting
classes and has participated in phone and in-person visits with the children
on multiple occasions.

¶14           We find, however, that reasonable evidence in the record
supports the juvenile court’s finding that Mother has substantially
neglected or willfully refused to remedy the circumstances that cause the
children to be in an out-of-home placement. Although Mother has shown
a few months of sobriety, she has failed to engage in any substance-abuse
treatment or counseling or to participate in domestic violence counseling as
recommended by DCS and approved by the court. Moreover, Mother has
failed to make more than sporadic efforts to contact the children, to provide
for their needs, or to maintain any sort of stable, parental relationship with
them. Of the five phone visits Mother did participate in with the children,
four calls ended early due to Mother calling late, becoming frustrated with
the children, or not having anything else to say. On this record, the juvenile
court did not abuse its discretion in finding Mother substantially neglected
to remedy the circumstances that cause the children to be in an out-of-home
placement by refusing to participate in services with DCS.

       III.   Chronic Substance Abuse

¶15          Mother also argues there is insufficient evidence in the record
to support termination of her parental rights on the ground of chronic
substance abuse under A.R.S. § 8-533(B)(3).



                                      5
                           MIRIAM F. v. DCS, et al.
                            Decision of the Court

¶16             “If clear and convincing evidence supports any one of the
statutory grounds on which the juvenile court ordered severance, we need
not address claims pertaining to the other grounds.” Jesus M., 203 Ariz. at
280, ¶ 3; see also A.R.S. § 8-533(B) (requiring sufficient evidence to justify the
termination of the parent-child relationship on “any one” of the
enumerated termination grounds). Because reasonable evidence supports
the juvenile court’s decision to terminate Mother’s parental rights on the
nine-month time-in-care ground under A.R.S. § 8-533(B)(8)(a), we need not
address the chronic substance abuse ground.

       IV.     Best Interests of the Children

¶17           Mother does not challenge, and has therefore waived any
argument regarding, the juvenile court’s finding that severance was in the
children’s best interests. See Crystal E. v. Ariz. Dep’t of Child Safety, 241 Ariz.
576, 577, ¶ 5 (App. 2017). Nevertheless, we note reasonable evidence
supports the finding. See generally Maricopa Cty. Juv. Action No. JS–500274,
167 Ariz. 1, 5 (1990) (“[B]est interests of the child are a necessary, but not
exclusively sufficient, condition for an order of termination.”). Here, the
juvenile court found the children are residing together in an adoptive
placement with extended family members, which is meeting all of their
needs. See Audra T. v. Ariz. Dep’t of Econ. Sec., 194 Ariz. 376, 377-78, ¶¶ 5-6
(App. 1998) (recognizing maintaining sibling relationships as a factor
supporting a best-interests finding). Moreover, termination of Mother’s
rights furthers the case plan of adoption, which would provide the children
with stability and permanency. See Oscar O., 209 Ariz. at 334, ¶ 6.
Accordingly, reasonable evidence in the record supports the court’s finding
that terminating Mother’s parental rights was in the children’s best
interests.

                                CONCLUSION

¶18          For the foregoing reasons, we affirm the juvenile court’s order
terminating Mother’s parental rights to the children.




                             AMY M. WOOD • Clerk of the Court
                             FILED: AA


                                          6